THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln National Variable Annuity Account H American Legacy® III (B Class), American Legacy® Fusion American Legacy Shareholder’s Advantage® (A Class) Lincoln Life Variable Annuity Account N ChoicePlusSM Fusion, ChoicePlus AssuranceSM A Class ChoicePlus AssuranceSM B Class LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln Life & Annuity Variable Annuity Account H American Legacy® III (B Class), American Legacy® Fusion American Legacy Shareholder’s Advantage® (A Class) Lincoln New York Account N for Variable Annuities ChoicePlusSM Fusion, ChoicePlus AssuranceSM A Class ChoicePlus AssuranceSM B Class Supplement dated January 19, 2017 to the May 1, 2016 prospectus This supplement to the prospectus for your individual variable annuity contract outlines changes to certain provisions of your individual annuity contract. This supplement is for informational purposes and requires no action on your part. OVERVIEW This supplement outlines adjustments to the age-banded percentages for calculating the amount of the Guaranteed Annual Income under Lincoln Lifetime IncomeSM Advantage 2.0 (Managed Risk). For the single life option, the Guaranteed Annual Income amount percentage is being raised to 4.25% for ages 59-64, and to 5.25% for ages 65+. For the joint life option, the Guaranteed Annual Income amount percentage is being raised to 5% for ages 65+. These changes apply to new elections of Lincoln Lifetime IncomeSM Advantage 2.0 (Managed Risk) on or after January 23, 2017. These changes do not apply if you have elected Lincoln Lifetime IncomeSM Advantage 2.0 (Managed Risk) prior to January 23, 2017. These changes result in the following revisions to your prospectus.All other provisions of your prospectus remain unchanged. DESCRIPTION OF CHANGES The following discussion describes changes that are incorporated into the specified sections of your prospectus. The Contracts – Living Benefit Riders - The following information outlines a change to the Lincoln Lifetime IncomeSM Advantage 2.0 (Managed Risk) - Withdrawal Amount section of your prospectus. All other provisions of Lincoln Lifetime IncomeSM Advantage 2.0 (Managed Risk) not discussed herein remain unchanged. Lincoln Lifetime IncomeSM Advantage 2.0 (Managed Risk) - Withdrawal Amount – The following chart will be added to the current “Guaranteed Annual Income Percentages by Ages” charts in your prospectus: Guaranteed Annual Income Percentages by Ages for rider elections on or after January 23, 2017 Single Life Option Joint Life Option Age Guaranteed Annual Income amount percentage Age (younger of you and your spouse’s age) Guaranteed Annual Income amount percentage 55-58 3.5% 55-58 3.5% 59-64 4.25% 59-64 4.0% 65+ 5.25% 65+ 5.0% Please keep this Supplement for future reference.
